DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argued which filed on 10/06/2021, pages 2-6.
First, Applicant argued that, WU does NOT teach or suggest “mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode” as recited in claim 1.
Examiner was not persuaded by Applicant’ argument. Claim limitation recites a mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode; and with a predetermined mapping mode; and transmitting the predetermined mapping mode to a User Equipment (UE), and transmitting the control information to the UE on the at least one RB occupied by the control resource set” as recited in claim 1. But does not define or further limit either of those terms. Applicant’ specification also does not provide an explicit definition for either a mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode to perform a control information transmission method. The Examiner found the prior art discloses a mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode based on the feature of mapping a control resource set for transmitting which the NR-PBCH belongs and a system frame where the SS block is located; and transmitting the DMRS sequence of the NR-PBCH to a terminal, and the NR-PSS is further mapped to 3 subcarriers and 4 subcarriers, respectively on two subcarrier resources that are on both sides of these subcarrier resources and are adjacent to these subcarrier resources”); and transmitting the predetermined mapping mode to a User Equipment (UE) (See Abstract, Fig. 13,  and par [0004, 0097-0099] “ a terminal 1300 that received the mapping mode where the DMRS sequence is configured to indicate a position relation between a synchronization signal block (SS block) to which the NR-PBCH belongs and a system frame where the SS block is located; and transmit the DMRS sequence of the NR-PBCH to a terminal UE”), and transmitting the control information to the UE on the at least one RB occupied by the control resource set (par [0099, 0113, 0116]); and transmitting the control information to the UE on the at least one RB occupied by the control resource set based on the feature of the mapping mode where the DMRS sequence is configured to indicate a position relation between a synchronization signal block (SS block) to which the NR-PBCH belongs and a system frame where the SS block is located; and transmit the DMRS sequence of the NR-PBCH to a terminal UE (See par [0099, 0113, 0116]).
Thus, the prior art teaches a mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode; and transmitting the control information to the UE on the at least one RB occupied by the control resource set based on the function of the mapping mode where the DMRS sequence is configured to indicate a position relation between a synchronization signal block (SS block) to which the NR-PBCH belongs and a system frame where the SS block is located; and transmit the DMRS sequence of the NR-PBCH to a terminal UE (par 0099, 0113, 0116]). While Applicant 
 Therefore, Applicant’s argument fails to explain persuasively why the claimed would not include the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 13-14, 23, 34 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WU et al. (US Pub No. 2020/0213051).
Claim 1, WU discloses a control information transmission method, comprising: mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode (See Abstract, and par [0004] “mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode disclosed by performing of the DMRS sequence is configured to indicate a position relation between a synchronization signal block to which the NR-PBCH belongs and a system frame where the SS block is located; and transmitting the DMRS sequence of the NR-PBCH to a terminal, and the NR-PSS is further mapped to 3 subcarriers and 4 subcarriers, adjacent to these subcarrier resources”); and transmitting the predetermined mapping mode to a User Equipment (UE) (See Fig. 13,  and par [0097-0099] “ a terminal 1300 that received the mapping mode where the DMRS sequence is configured to indicate a position relation between a synchronization signal block (SS block) to which the NR-PBCH belongs and a system frame where the SS block is located; and transmit the DMRS sequence of the NR-PBCH to a terminal UE”), and transmitting the control information to the UE on the at least one RB occupied by the control resource set (par [0099, 0113, 0116]).
Claim 11, 23, WU further discloses the control information transmission method according to claim 1, further comprising: transmitting a multiplexing mode of the control resource set and the SS block to the UE, wherein the multiplexing mode comprises time-division multiplexing or frequency-division multiplexing; and wherein the transmitting the multiplexing mode of the control resource set and the SS block to the UE comprises: transmitting the multiplexing mode of the control resource set and the SS block to the UE through semi-static indication (par [0053-0056, 0099-0101]).
Claim 13, 25, WU discloses a control information detection method, comprising: receiving a predetermined mapping mode from a network device (See Abstract, and par [0004]), the predetermined mapping mode being a mapping mode in which a control resource set for transmitting control information is mapped by the network device to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block  (par [0097-0099, 0113-0115]); and detecting the control information on the at least one RB occupied by the control resource set in accordance with the predetermined mapping mode (See par [0099, 0113-0116]).
Claim 14, WU further discloses the control information detection method according to claim 13, wherein the at least one RB adjacent to the RB occupied by the SS block comprises at least one RB adjacent to an RB occupied by a Primary Synchronization Signal (PSS) in the SS block and at least one RB 
Claim 34, WU further discloses a User Equipment (UE), comprising a transceiver configured to realize the control information detection method according to claim 13 (par [0097, 0106]).
Allowable Subject Matter
Claims 2-4, 6-8, 10, 15-16, 18-20, 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646